  Case 1:20-cv-06961-RMB Document 7 Filed 12/08/20 Page 1 of 4 PageID: 51


NOT FOR PUBLICATION

                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY
                             CAMDEN VICINAGE

TODD C. FORD, Jr.,                         :
                                           :      Civ. No. 20-6961 (RMB)
                 Petitioner                :
                                           :
           v.                              :             OPINION
                                           :
WARDEN ROBERT SMITH,                       :
                                           :
                 Respondent                :


BUMB, District Judge

     On   June   8,   2020,   Petitioner       Todd   Ford,   Jr.,    a    pretrial

detainee confined in the Cumberland County Correctional Facility

(“CCCF’) in Bridgeton, New Jersey, filed a Petition for a Writ of

Habeas Corpus under 28 U.S.C. § 2241, alleging police misconduct,

prosecutorial    misconduct,     and   judicial       bias    in     his    ongoing

criminal proceedings in New Jersey state court. (Pet., ECF No. 1.)

The Court administratively terminated the petition for failure to

pay the filing fee or submit an application to proceed without

prepayment of the filing fee under 28 U.S.C. § 1915(a) (“in forma

pauperis” or “IFP”.) This matter is now before the Court upon

Petitioner’s submission of an IFP application (Dkt. No. 5) and an

amended habeas petition (Dkt. No. 6.) For relief, Petitioner seeks

immediate release, suppression of evidence, and dismissal of two

Indictments. (Id., ¶15.)

     Petitioner’s      IFP    application       establishes     his       financial
     Case 1:20-cv-06961-RMB Document 7 Filed 12/08/20 Page 2 of 4 PageID: 52


eligibility to proceed in forma pauperis under 28 U.S.C. § 1915(a).

The amended petition is ripe for screening pursuant to Rule 4 of

the    Rules     Governing       Section    2254    Cases   in   the    United   States

District Courts (“Habeas Rules”), which provides that the Court

shall dismiss the petition if it “plainly appears from the petition

and any attached exhibits that the petitioner is not entitled to

relief ….” The Court will dismiss the amended petition without

prejudice because Petitioner’s claims are unexhausted.

I.      THE AMENDED PETITION

        Petitioner alleges that he acted as a confidential informant,

and the state trooper from the Metro Unit with whom he made a deal

reneged, resulting in two Indictments against Petitioner. (Am.

Pet.,     Dkt.    No.   6   at    7-8.)     Judge   D’Arrigo     is    presiding    over

Petitioner’s       criminal        cases.    (Id.)    Petitioner       alleges     Judge

D’Arrigo has presided over his past trials and has admitted he

does not like Petitioner. (Id.) Thus, Petitioner alleges police

misconduct, prosecutorial misconduct, and judicial bias.

II.     DISCUSSION

        Under limited circumstances, federal courts have jurisdiction

under 28 U.S.C. § 2241 to issue a writ of habeas corpus to a

pretrial detainee in state custody. Moore v. De Young, 515 F.2d

437, 441– 42 (3d Cir. 1975). Jurisdiction without exhaustion of

state court remedies should not be exercised at the pre-trial stage


                                             2
  Case 1:20-cv-06961-RMB Document 7 Filed 12/08/20 Page 3 of 4 PageID: 53


unless extraordinary circumstances are present. Moore, 515 F.2d at

443. “[J]urisdiction must be exercised sparingly in order to

prevent   in    the    ordinary     circumstance     ‘pre-trial     habeas

interference by federal courts in the normal functioning of state

criminal processes.’” Duran v. Thomas, 393 F. App’x 3, 4 (3d Cir.

2010) (per curiam) (quoting Moore, 515 F.2d at 445–46).

      There is nothing extraordinary about the defenses Petitioner

wishes to raise, which include malicious prosecution, unreasonable

search and seizure, and judicial bias. See e.g. Reese v. Warden

Philadelphia FDC, 904 F.3d 244, 247 (3d Cir. 2018) (“insofar as

[the Petitioner] sought to challenge the charges against him or

the   conduct   of    law-enforcement    officers    during    arrest       or

interrogation, he was required to do so through pretrial motions

in his criminal case, not via a pretrial § 2241 petition”); see

Moore, 515 F.2d at 445 (“We emphasize that nothing we have said

would permit the derailment of a pending state proceeding by an

attempt to litigate constitutional defenses prematurely in federal

court.”) Petitioner must first present his defenses in state court

and may seek habeas relief, if necessary, after he has exhausted

his state remedies.

III. CONCLUSION

      For the reasons discussed above, the Court will dismiss the

amended habeas petition without prejudice.


                                     3
  Case 1:20-cv-06961-RMB Document 7 Filed 12/08/20 Page 4 of 4 PageID: 54




An appropriate Order follows.



Dated: December 8, 2020
                                         s/Renée Marie Bumb
                                         RENÉE MARIE BUMB
                                         United States District Judge




                                     4
